Citation Nr: 1136425	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left elbow disability.  

2.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to April 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.  A Board hearing at the local RO was held in March 2011.  

The issue of entitlement to service connection for left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left elbow disability was denied by the RO in a July 1996  rating decision; a notice of disagreement was not received to initiate an appeal from that decision.

2.  Certain evidence received since the July 1996 rating decision in connection with the left elbow disability claim is not cumulative or redundant of evidence of record in July 1996 and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The July 1996 rating decision, which denied entitlement to service connection for left elbow disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has been received since the July 1996 rating decision denying service connection for left elbow disability and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left elbow  disability.  Entitlement to service connection for left elbow disability was denied in a July 1996 rating decision because there was no evidence linking a current left elbow disability to service.  The Veteran failed to submit a notice of disagreement to this decision.  Under the circumstances, the July 1996 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the July 1996 rating decision, additional evidence has become part of the record, including VA treatment records and March 2011 Board hearing testimony.  During the course of receiving treatment at the VA and at the Board hearing, the Veteran claimed that he had experienced left elbow pain since he was involved in a 1986 motorcycle accident while in service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report a continuity of symptoms since service.  Further, as the Veteran had not made any clear claims of pertinent symptomatology since service prior to the July 1996 rating decision, his current assertions cannot be considered redundant of evidence already of record at that time.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, in light of the Veteran's statements and in accordance with Shade, the Board finds that the additional evidence submitted since the July 1996 rating decision is new and material.  The evidence is not redundant of evidence already in the record in July 1996, and the evidence relates to the unestablished fact of whether the Veteran's left elbow disability is linked to an injury in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for left elbow is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the veteran's claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for left elbow disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

In light of reopening the issue of entitlement to service connection for left elbow disability, the Board finds that further development is necessary with respect to this claim.  Service treatment records document that the Veteran was involved in a motorcycle accident in July 1986.  Subsequent treatment records in 1987 showed complaints of left elbow pain.  The Veteran was afforded a VA orthopedic examination in March 1996.  The examiner diagnosed chronic epicondylitis, left elbow, but failed to provide any sort of etiological opinion.  Given that this examination is insufficient for appellate review, the Veteran should be afforded another VA examination to determine whether the Veteran's current left elbow disability manifested in service.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

Moreover, at the Board hearing the Veteran indicated that he had received treatment at the VA in Oregon beginning in 1990.  While VA treatment records from September 2006 to September 2009 have been associated with the claims file, it does not appear that the records from 1990 to 2006 have been requested.  As VA medical records are constructively of record and must be obtained, the RO should obtain any VA treatment records from 1990 to September 2006.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the RO should obtain all VA treatment records from September 2009 to the present.   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from the Portland VA Medical Center and the Salem Community Based Outpatient Clinic from 1990 to September 2006 and from September 2009 to the present.  All requests for these records should be clearly documented in the claims file.  If these records are not available, it should also be clearly documented in the claims file.  

2.   After obtaining the above referenced VA medical records, the Veteran should be scheduled for an appropriate VA orthopedic examination to determine the nature, extent and etiology of any current manifested left elbow disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All disorders of the left elbow found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current left elbow disability is causally related to active duty service, including the 1986 motorcycle accident.  A detailed rationale for any opinion expressed should be provided.      

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  After all necessary development has been accomplished, the RO/AMC should review the expanded records and readjudicate the issue on appeal under a merits analysis.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case to the correct address of record and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


